Citation Nr: 0927970	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine.  


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007.  

The Veteran's case was previously before the Board in June 
2007 at which time the Board reopened a claim of service 
connection for DDD of the lumbosacral spine.  The case was 
remanded for additional development at that time.  The case 
is once again before the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have degenerative disc disease of the 
lumbosacral spine that is attributable to his military 
service


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, nor may such condition 
be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that a notice letter dated in June 2007 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the Veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The Veteran was also requested to 
submit evidence in support of his claim and he was advised of 
the elements necessary to establish service connection.  
Additionally, the RO provided the Veteran notice with respect 
to effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
issue on appeal was readjudicated following issuance of 
appropriate notice.

The Board points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist in connection with the claim on appeal decided 
herein.  The RO has obtained the Veteran's service treatment 
records (STRs), VA and private medical records and records 
from the Social Security Administration (SSA).  The Veteran 
was notified of and scheduled for two VA examinations for 
which he failed to report.  He failed to respond to the RO's 
attempts to reschedule the examinations.  In this regard, the 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b). 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The Veteran's STRs reveal that the Veteran reported a popping 
sound in his back for five months in April 1986.  The 
examiner indicated that the examination was normal.  The 
Veteran was seen for complaints of chronic low back pain in 
September 1988.  X-rays of the lumbosacral spine obtained at 
that time revealed that the vertebrae were normal in height, 
position and alignment with well maintained interspaces and 
no evidence of spondylolysis or spondylolisthesis.  He was 
also seen for low back pain in October 1988.  He indicated 
that he initially injured his back playing basketball in 
1985.  The examiner diagnosed the Veteran with chronic low 
back pain.  The examiner noted that x-rays of the lumbosacral 
spine were within normal limits.  
 
The Veteran was afforded a VA examination in November 1989.  
He reported that he sprained his back playing basketball in 
1985.  Examination of the lumbosacral spine revealed that the 
iliac crests were of symmetrical height with normal lordosis, 
no scoliosis, and no paralumbar spasm.  There was positive 
Waddell sign prior to the examiner touching the Veteran.  The 
examiner said that the Veteran's range of motion was 
inconsistent but within normal limits.  Sensation was intact 
to pinprick and touch throughout the upper and lower 
extremities.  Deep tendon reflexes were symmetrical.  The 
Veteran's gait was within normal limits with symmetrical 
swing and stance and good ankle, knee and hip motion.  An x-
ray of the lumbosacral spine was reported to be normal.  The 
examiner indicated that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residuals of the lumbosacral spine.  

Associated with the claims file are private treatment reports 
from A. Dahl, M.D., dated from June 1990 to October 1990.  
Dr. Dahl indicated that the Veteran reported low back pain in 
June 1990 following lifting [patients] at a nursing home.  
Dr. Dahl assessed the Veteran with acute back strain and 
lumbosacral strain in June 1990.  Dr. Dahl prescribed 
physical therapy and indicated that the Veteran injured his 
back and had a probable ruptured disc in July 1990.  

Private treatment reports from EmergiCare dated in August 
1990 indicate that the Veteran was diagnosed with a herniated 
nucleus pulposus.

Private treatment reports from M. Oliveira, M.D., dated in 
August 1990 include an electromyogram (EMG) and nerve 
conduction studies which were reported to be normal.  Dr. 
Oliveira indicated that the Veteran injured his back while 
lifting patients [at work] in a local nursing home in June 
1990.  The Veteran reported low back pain with radiation to 
the left leg and a tingling sensation in the left foot.  

The Veteran underwent a lumbar myelogram at Colorado Springs 
Radiologists, P.C., in October 1990 which revealed a moderate 
posterior disc protrusion at the L5-6 level and some left-
sided nerve root compression at the L6 nerve root.  There was 
a mild to moderate index of suspicion for right L6 nerve root 
compression and a slight bulging L4-5 disc and a 
pseudoarthrosis to the right of midline.  A computed 
tomography (CT) scan of the lumbar spine revealed moderate 
central and left-sided disc bulge at L5-6 adjacent to the 
emerging left S1 root at the disc level and in the lateral 
recess posterior to the superior lip of L6 and moderate facet 
arthopathy at L6-S1.  

Private treatment reports from A. Murphy, M.D., dated in 
October 1990 indicate that the Veteran had low back and 
bilateral leg pain.  Dr. Murphy indicated that the Veteran 
was in a normal state of good health until June 25, 1990, 
when he was injured while working at a nursing home.  Dr. 
Murphy said that a recent myelogram demonstrated a large 
herniated disc at the L5-S1 level slightly to the left of 
midline compressing both S1 nerve roots, worse on the left.  

Associated with the claims file is an examination report from 
M. Presti, M.D., dated in October 1990.  Dr. Presti diagnosed 
the Veteran with posttraumatic L5-6 disc herniation, 
maximally on the left.  

Associated with the claims file is an examination report from 
S. Burke, M.D., and B. Jones, M.D., dated in April 1991.  The 
Veteran was noted to have injured his back in June 1990 while 
at work.  Drs. Burke and Jones diagnosed the Veteran with 
status post lumbar strain, herniated disc at L5-6 by medical 
records and nonphysiologic physical examination with symptom 
magnification.  The examiners indicated that despite multiple 
trials of physical therapy the Veteran's symptoms had not 
improved and that the Veteran reached maximum medical 
improvement.   

The Veteran testified at a hearing at the RO in August 1991.  
He indicated that injured his back a number of times in 
service while carrying supplies and initially while playing 
basketball.  He said obtained treatment for his back on 
several occasions in service.  He testified that his back 
continued to get worse following service and he was 
eventually diagnosed with a herniated disc.  He said his pain 
radiated from his low back to his legs.  The Veteran reported 
that he aggravated his back while working as a nurse's aide 
in June 1990 and sought Worker's Compensation at that time.  

The Veteran was afforded a VA examination in August 1992.  He 
reported that he injured his back in June 1990 lifting a 
patient while at work as a nurse's aide.  He reported 
discomfort in his back eight hours per day.  Physical 
examination revealed that the Veteran was nontender to 
palpation over the spinous processes in the lumbosacral 
region.  Muscle strength was normal in the lower extremities 
and the Veteran was able to balance on each leg with no 
difficulty.  He was able to squat and arise to the standing 
position.  Range of motion testing was reported to reflect 
suboptimal effort.  X-rays of the lumbosacral spine revealed 
six lumbar vertebrae with narrowing of the last disc space 
and a pseudoarthritis between L6 and the sacrum on the left.  
The examiner diagnosed the Veteran with a history of a 
herniated disc sustained in June 1990 with residuals and 
sequelae of discomfort and radiographic evidence of six 
lumbar vertebrae unchanged from November 1989.

Associated with the claims file is a fully favorable decision 
from the Social Security Administration (SSA) dated in 
December 1992.  The Veteran was granted disability benefits 
for a herniated lumbar disc, cervical strain, 
temporomandibular dysfunction, dysthymia and possible 
somatoform pain disorder.  Medical records relied upon by the 
SSA were also associated with the claims file.  Many of the 
records are duplicative of the private medical records 
reported above. The Board will therefore only discuss the 
relevant new records submitted by the SSA.  

Associated with the SSA records is a magnetic resonance 
imaging (MRI) report dated in July 1990 and performed by W. 
Needell, M.D., which revealed midline L4-5 disc herniation 
with left L5 nerve root compression, possible right L5 nerve 
root involvement.  

Associated with the SSA records is an examination report from 
R. Carlton, M.D., which reveals a diagnosis of self-limited 
soft tissue mechanical back pain from soft tissue sprain in 
June 1990, an MRI of bulging disc without any evidence of 
nerve root compression on physical examination, and chronic 
pain syndrome with marked symptom over magnification.  

Associated with the SSA records is an examination report from 
M. Walton, D.O., dated in April 1992.  The Veteran was 
reported to have been involved in a motor vehicle accident 
earlier that month.  He said he was struck on the right front 
fender of his car and struck his head on the driver's window 
at the moment of impact.  The examiner diagnosed the Veteran 
with posttraumatic cervicodorsal, thoracolumbar, lumbosacral 
and sacroiliac musculoligamentous sprain/strain and a rule 
out of a herniated nucleus pulposus of the lumbar spine by 
history. 

An August 1992 EMG report performed by W. Griffis, D.O., was 
reported to be normal.  

Associated with the SSA records is a psychiatric report 
performed by Medical Evaluators, Inc., dated in September 
1992.  The Veteran reported that he was backing out of a 
parking space in April 1992 and was struck on the right front 
side of his car.  He said he struck his head on the interior 
of the car at that time.  

Associated with the records is a February 1997 examination 
report from J. Bennett, M.D., who diagnosed the Veteran with 
L5-S1 narrowing and mild DJD of the lumbosacral spine.  The 
Veteran was noted to have injured his back at work in June 
1990.  

The Veteran's mother submitted a statement dated in March 
1998.  She reported that the Veteran's back was very painful 
in 1985 when he was home on leave.  

The Veteran was afforded a VA examination in November 2002.  
The Veteran reported that he injured his back playing 
basketball in 1985 and during the course of physical training 
exercises.  He said he was assessed with lumbosacral muscle 
spasm.  The examiner agreed with the assessment based on the 
Veteran's reported history and available medical records.  
The examiner noted that an x-ray report of the lumbosacral 
spine dated in November 1989 was normal.  Examination of the 
lumbosacral spine revealed tenderness and minimal 
paravertebral muscle spasm.  An x-ray of the lumbosacral 
spine revealed mild loss of height of the L4-5 intervertebral 
disc space.  The lumbar vertebrae were normally aligned and 
there was no evidence of fracture or other focal bone 
abnormality.  The examiner diagnosed the Veteran with 
lumbosacral strain with tenderness without muscle spasm with 
significant loss of range of motion during voluntary testing 
but with demonstration of forward flexion to 95 degrees when 
seated.  The examiner noted that x-rays revealed mild loss of 
height of L4-5 intervertebral disc space with no evidence of 
fracture or other focal bony abnormality.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 1999 to December 2006.  In 
November 2000 the Veteran was assessed with DDD L5-S1 with S1 
root compression worse on the left, L5-S1 degenerative joint 
disease (DJD) and bulging disc.  An x-ray of the lumbar spine 
obtained in August 2000 revealed narrowing of the L5-S1 
interspace consistent with L5-S1 DDD.  In April 2001 the 
Veteran was noted to have DDD of the lumbar spine and chronic 
low back pain.  He was treated with physical therapy.  In 
November 2001 the Veteran was assessed with chronic low back 
pain with DJD and DDD of the lumbar spine at L5-6.  In 
January 2002 the Veteran was diagnosed with degenerative disc 
of the lumbosacral spine with chronic low back pain and 
spasm.  The examiner indicated that he had reviewed an x-ray 
report from 1992 which revealed disc space narrowing at L5-6 
and noted similar findings on a 1989 x-ray.  He said he did 
not have access to the 1989 x-ray report but based on the 
comment he felt that it was likely that the Veteran had DDD 
at the time of his military discharge in 1989.  In October 
2003 the Veteran reported that he was upset that VA denied 
his claim for benefits because his 1992 x-ray report revealed 
that the L5-6 interspace was narrowed and was seen on x-rays 
in 1989.  The examiner diagnosed the Veteran with DDD at L5-6 
and indicated that this was clearly present at the time of 
his discharge physical in 1989 based on what was noted at the 
time of the 1992 x-rays.  The examiner indicated that the 
Veteran's lumbar degenerative disease appeared to be 
connected to his low back injuries while in the military most 
likely sustained in 1985 while playing basketball but also 
aggravated by other insults from his military duty.  In 
November 2003 a VA physician noted that the Veteran's 1989 x-
ray report and films were not available.  In December 2006 a 
physician said that the Veteran reported a herniated disc at 
L4-5 and L5-6 within ten months of his discharge from 
service.  The physician noted that a rating decision dated in 
September 2001 noted that a November 1989 x-ray was normal 
but that an August 1992 x-ray showed the presence of six 
lumbar vertebrae with narrowing of the last disc space as 
before.  The physician concluded that this would indicate 
that the Veteran had the narrowing of the disc space in 
November 1989.  He noted that the x-ray report from 1989 was 
not found. 

Associated with the claims file is a lay statement from the 
Veteran's ex-wife dated in June 2003.  She indicated that the 
Veteran had back problems since 1985.  She said she used to 
place hot towels and wash clothes on his back when he had 
pain.  

The Veteran and his son testified at Board hearing in March 
2007.  The Veteran testified that his primary care physician 
at VA indicated that he reviewed a radiology report from 1989 
which showed that the Veteran had DDD of the lumbar spine at 
his discharge from service.  He said he first injured his 
back in service in December 1985 while playing basketball.  
He indicated that he did not seek medical treatment until he 
reinjured his back while serving in Korea and heard a pop 
when he was doing exercises.  He said he went to see a doctor 
in service at that time.  He said he also reinjured his back 
following service at work in 1990.  The Veteran testified 
that he filed a claim for VA benefits in 1989 which was 
denied but that he also filed a claim again 1992 at which 
time x-rays taken were noted to be similar to the 1989 x-
rays.  He said he found out he had herniated discs from other 
tests because x-rays do not show herniated discs.  He 
indicated that he believes that his back was injured in 
service and his work injury in 1990 aggravated his back 
condition.  He testified that he was in receipt of SSA 
benefits for his back since 1990.  He indicated that he would 
appear for a VA examination if he was able to get 
transportation to the VA Medical Center in Denver which was 
an hour and a half from his home.  The Veteran's son 
testified that the Veteran was unable to play basketball with 
him and his brother.  He said he remembered his father having 
difficulty with his back his entire life.  

The Veteran was notified of and scheduled for two VA 
examinations in January 2009 to assess his claim for 
benefits.  He cancelled the examinations on both occasions.  
The Denver VA Medical Center indicated that the Veteran 
refused the location of the examination.  The RO attempted to 
contact the Veteran to reschedule the examinations in March 
and April 2009.  The RO left messages and the Veteran failed 
to respond to the messages or make any attempt to have the 
examinations rescheduled.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has DDD of the lumbar spine 
which was incurred in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for DDD of the lumbar 
spine.   

The Veteran's STRs document complaints of chronic low back 
pain in service.  However, x-rays of the lumbar spine 
obtained in September 1988 revealed that the vertebrae were 
normal in height, position and alignment with well maintained 
interspaces and no evidence of spondylolysis or 
spondylolisthesis.  

When examined by VA in November 1989, x-rays of the 
lumbosacral spine were again reported to be normal.  While 
the August 1992 VA examiner indicated that x-rays of the 
lumbosacral spine revealed narrowing of the last disc space 
of the lumbar spine and a pseudo-arthritis between L6 and the 
sacrum on the left which was consistent with x-rays obtained 
in November 1989, the November 1989 VA examiner clearly 
indicated that x-rays of the lumbosacral spine were normal at 
that time and an x-ray report denoted the same.  The Board 
finds the original, more contemporaneous interpretation of 
the x-rays obtained in 1989 to be the most persuasive 
evidence of record as to what those x-rays showed, 
particularly as they are consistent with earlier x-rays 
obtained in October 1988.  Moreover, the evidence reveals 
that the Veteran was injured while lifting a patient at work 
in June 1990 and he was involved in a motor vehicle accident 
in April 1992, and it was only following these injuries that 
x-rays and other diagnostic studies were found to show 
various disabilities of his lumbosacral spine, such as 
herniated nucleus pulposus, DJD, and DDD.

The Board acknowledges the VA reports which contain favorable 
statements by health care providers relating the Veteran's 
current back disability to his military service.  However, 
the January 2002, October 2003 and December 2006 examiners 
failed to comment upon the significant post-service injuries 
sustained by the Veteran, and each of these examiners 
specifically acknowledged that they had not reviewed the x-
rays from November 1989 themselves.  Thus, as these favorable 
opinions appear to have been based on an incomplete picture 
of the Veteran's medical history, the Board also finds them 
to be of no probative value.

The Board also acknowledges the Veteran's lay assertions that 
he currently has DDD of the lumbosacral spine as the result 
of his active duty service and the lay statements which 
indicate that the Veteran had problems with his back since 
service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, to include symptoms experienced 
before and after service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, even where a Veteran 
asserts continuity of symptomatology since service, the Court 
has held that medical evidence was required to establish a 
nexus between the continuous symptomatology and the current 
diagnosed disability.  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  

As noted, above, the Veteran was scheduled for two VA 
examinations in January 2009 to determine the medical 
probability that the Veteran's DDD of the lumbosacral spine 
was related to his military service.  The Veteran failed to 
report for the January 2009 VA examinations and he failed to 
respond to multiple attempts by the RO to reschedule the 
examinations.  As such the claim must be decided on the 
evidence of record.  See 38 C.F.R. § 3.655.  As a result, the 
competent medical evidence of record fails to establish that 
the Veteran's current DDD resulted from his military service.  

In summary, the greater weight of competent and probative 
evidence does not show that the Veteran's current DDD of the 
lumbosacral spine or any other disability of the lumbosacral 
spine are related to his period of service, or that any such 
disability manifested within one year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


